McLaughlin, J. (dissenting):
The Metropolitan Bridge and Construction Company was a duly organized corporation. The ulterior object of its incorporators was not an issue in this action. The purpose for which the corporation was formed is set out in the certificate of incorporation, and is not open to collateral attack. It may be assumed that the holders of the stock of the Snare & Triest Company organized the bridge and construction compapy for the sole purpose of relieving the Triest Company from liability in case of accidents by subletting to it a part or all of contracts taken, but this assumption does not aid the defendant. The statute gave them the right to form a corporation for the purpose of doing the things set out in the certificate of incorporation. Once the corporation was duly formed and was acting within its corporate powers, it is of no consequence what was *866the ulterior purpose of the incorporators. . One of the principal questions .litigated was 'whether the Triest Company had sublet to the construction company the performance of the work in which the plaintiff was engaged at the time he was injured. It had in form, but from the evidence. adduced at the trial the jury could find it had not in fact; that the Triest Company had not surrendered control of the work contracted to be done by the construction company, and. that the construction company in what it did acted as the mere agent of the Triest Company. There was, as it seems to me, an abundance of evidence to sustain a finding to this effect. If this be so, then the Triest Company could not escape liability in case of accidents to employees by showing that it had formally entered into a contract with the construction company, which in turn had- formally employed and paid such employees with money furnished by it. . .
I do not find any errors committed at the trial, sufficient to justify a reversal of the judgment..
I concur, therefore, in the conclusion reached by Mr. Justice Miller that the judgment and order should be affirmed.